CLD-212                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                        No. 21-1851
                                        ___________

                            IN RE: VICTOR B. PERKINS,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                               (Related to 1:19-cv-00491)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     July 1, 2021
              Before: RESTREPO, MATEY, and SCIRICA, Circuit Judges

                                (Opinion filed: July 14, 2021)
                                        _________

                                         OPINION *
                                         _________

PER CURIAM

       Victor B. Perkins has filed a petition for a writ of mandamus requesting that we

direct the United States District Court for the District of Delaware to “immediately

adjudicate” a civil action that he filed in March 2019. For the following reasons, we will

dismiss the petition as moot.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Perkins’ complaint alleged that he had been injured by the drug Prilosec. (ECF 1.)

The District Court sua sponte dismissed the complaint on October 15, 2019. The order

dismissed some claims with prejudice, dismissed others without prejudice, and gave

Perkins leave to amend. 1 (ECF 13 & 14.) Perkins filed an amended complaint. (ECF

25.) By order entered April 13, 2021, the District Court dismissed the amended

complaint as legally frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), concluding that

further amendment would be futile. (ECF 28 & 29.) On April 26, Perkins filed a

“Motion for Summary Judgment as a Matter of Default.” (ECF 30.) Shortly thereafter,

he filed a notice of appeal; that appeal is pending. (ECF 33.)

       Perkins filed the mandamus petition in this Court on April 29, 2021. He asks that

we order “the District of Delaware to issue its decision upon his Civil Action Litigation

which has been pending before that court for over 2 years ….” As described above,

however, the District Court dismissed his complaint by order entered April 13, 2021.

Accordingly, we will dismiss the mandamus petition as moot. 2 See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur

during the course of adjudication that eliminate a plaintiff’s personal stake in the outcome



1
 Perkins appealed from this order, and we dismissed the appeal for lack of jurisdiction.
See Perkins v. Proctor & Gamble, C.A. No. 19-3512 (order entered June 8, 2020).
2
  To the extent that Perkins asks us to direct the District Court to rule on his “Motion for
Summary Judgment as a Matter of Default” (ECF 30), we conclude that mandamus relief
is not warranted because it appears that his notice of appeal divested the District Court of
jurisdiction over that motion. See Venen v. Sweet, 758 F.2d 117, 120 (3d Cir. 1985).
                                               2
of a suit or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).




                                              3